Syllabus by
ALLEN, J.
CRIMINAL LAW
(190 C8) A police officer of a municipality is authorized without a warrant to arrest a person found on the public streets of the corporation carrying concealed weapons in violation of 12819 GC, although such police officer has no previous personal knowledge of the fact, if he acts bona fide and upon such information as induces an honest belief that the pe'rson árrested is in the act of violating the law.
When a person .is rightfully arrested upon a charge of carrying concealed weapons contrary to law, the revolver which is taken into' custody of the police is admissible in evidence upon the trial, and upon motion of the defendant to • return such revolver or suppress it as evidence, the trial court does not commit error in refusing such application.
The words “concealed on or about his person” in 12819 GC, mean concealed in such proximity to the person as to be convenient of access and within immediate physical reach.
A firearm is concealed about the person of the driver of an automobile when he carries it in the pocket of the automobile door in his immediate proximity.
Under 12692 GC, if the defendant seeks to justify the carrying of such weapon concealed on or about his person, the burden of proof is upon the defendant to show by a preponderance of all the evidence that at the time of carrying the weapon in question he was engaged in a lawful business, calling or employment, and that the circumstances in which he was placed justified a prudent man in carrying such weapon for the defense of his person, property or family. However, the burden does not shift from the state to. establish every material allegation of the indictment beyond a reasonable doubt.
Marshall, CJ, Kinkade, Matthias and Day, JJ, concur.